PER CURIAM.
We grant the petition for writ of mandamus and quash the circuit court’s order of November 16, 2001, which expanded the powers of the special master beyond any consent of the petitioner that supported the June 25, 2001 order. See Novartis Pharms. Corp. v. Camoto, 798 So.2d 22, 23 (Fla. 4th DCA 2001). Our conclusion that petitioner initially consented to the appointment of the special master is supported by the absence of any timely challenge to the order after its entry on June 25, 2001. One of the problems with the November 16, 2001 order is that it afforded the special master powers usually associated with a receiver. The record does not contain the evidentiary showing required for the appointment of a receiver. See Warrington v. First Valley Bank, 531 So.2d 986, 987 (Fla. 4th DCA 1988).
KLEIN, SHAHOOD and GROSS, JJ., concur.